DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 3-7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11 and 16 of U.S. Patent No. 11,130,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 3-7 and 14 are anticipated in the corresponding claims 1, 6-8, 11 and 16 of U.S. Patent No. 11,130,405. Please compare instant claim 1 to patented claim 1; instant claim 3 to patented claim 16; instant claim 4 to patented claim 4, instant claim 5 to patented claim 8; instant claim 6 to patented claim 11; instant claim 7 to patented claim 1; and instant claim 14 to patented claim 6. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (2011/0187184) in view of Singh (9,741,224) and Joao (2015/0375698).
Regarding claim 1, Ichikawa discloses a method (Fig.1, please refer to the whole reference for detailed) of powering a device (80) with a vehicular battery system (10 and 70), the method comprises the steps of: (A) providing an electrically-driven vehicle (100), wherein the electrically-driven vehicle comprises at least one high-voltage battery (10); (B) providing a power modifier (60 and 5), an auxiliary battery (70), at least one device (80), at least one on/off relay (150B, ¶ 76), and wherein an electrical connection is formed in series from the high-voltage battery (10), through the on/off relay (150B), through the power modifier (60 and 5), and to the auxiliary battery (70); (C) electrically connecting the device (80) to the auxiliary battery (70; Note: where the auxiliary battery is a 12V battery); (D) electrically charging the auxiliary battery with the high-voltage battery (please refer to at least ¶ 63 and 82); (E) electrically powering the device (80) with the auxiliary battery; and (F) toggling the electrical connection between an open state and a closed state with the on/off relay (150B). 
Note: Ichikawa discloses the on/off relay (150B) is coupled to an ignition switch and controlled based on activation of an ignition switch (¶ 76).
Ichikawa doesn’t explicitly disclose powering an external device; a relay wireless communication module, and a user controller, wherein the user controller is communicably coupled to the on/off relay through the relay wireless communication module.
Singh discloses powering an external device with 12V vehicle battery (column 5, line 13-22). 
Joao discloses a relay wireless communication module (54 and 56), and a user controller (52; ¶ 71 and 72), wherein the user controller is communicably coupled to an ignition switch (50) through the relay wireless communication module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa with the teaching of Singh to provide power to an external device and with the teaching of Joao to use wireless communication technology to control the ignition switch which in turn to switch the Ichikawa’s on/off relay. The suggestion/motivation would have been to supply power to the external device from the vehicle and use manual switch or remote-controlled switch for the ignition switch as desired as supported by Joao’s ¶ 17. 
Regarding claim 3, Ichikawa in view of Singh and Joao is used to reject claim 1 above.
Ichikawa discloses the steps of: providing a charge controller (60 and 5 in Fig.1) as the power modifier; electrically connecting the charge controller in between the high-voltage battery (10) and the auxiliary battery (70) during step (B); converting a high-voltage direct current (DC) from the high-voltage battery to a low-voltage DC with the charge controller (60 and 5); and supplying the low-voltage DC to the auxiliary battery (70) with the charge controller (60 and 5) during step (D).
Regarding claim 6, Ichikawa in view of Singh and Joao is used to reject claim 1 above.
Ichikawa discloses providing a programmable charger (60 is controlled by 5 which is programmed to control the 60, please refer to steps shown in Fig.4 and 5) as the power modifier; electrically connecting the programmable charger in between the high-voltage battery (10) and the auxiliary battery (70) during step (B); and converting a high-voltage DC from the high-voltage battery to a low-voltage DC with the programmable charger during step (D).

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (2011/0187184) in view of Singh (9,741,224), Joao (2015/0375698) and Kamichi et al. (2012/0187759) (“Kamichi”).
Regarding claim 4, Ichikawa in view of Singh and Joao is used to reject claim 1 above.
	Ichikawa doesn’t explicitly disclose providing an optimal voltage value of the auxiliary battery; measuring an actual voltage value of the low-voltage DC with the charge controller; modifying the low-voltage DC from the actual voltage value into the optimal voltage value with the charge controller; and supplying the low-voltage DC at the optimal voltage value to the auxiliary battery with the charge controller during step (D).
Kamichi discloses an example of providing an optimal voltage value (Vmin in Fig.5) of the auxiliary battery (70 in Fig.1); measuring an actual voltage value (using 161 in Fig.5) of the low-voltage DC with the charge controller (85 in Fig.5); modifying the low-voltage DC from the actual voltage value into the optimal voltage value with the charge controller (please refer to at least ¶ 104); and supplying the low-voltage DC at the optimal voltage value to the auxiliary battery (70) with the charge controller (Fig.1 and 5) during step (D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Singh and Joao with the teaching of Kamichi to provide providing an optimal voltage value of the auxiliary battery; measuring an actual voltage value of the low-voltage DC with the charge controller; modifying the low-voltage DC from the actual voltage value into the optimal voltage value with the charge controller; and supplying the low-voltage DC at the optimal voltage value to the auxiliary battery with the charge controller during step (D). The suggestion/motivation would have been to supply a certain voltage level to the battery and/or load to ensure the operations as taught by Kamichi’s ¶ 104. 
Regarding claim 14, Ichikawa in view of Singh and Joao is used to reject claim 1 above.
Ichikawa doesn’t explicitly providing a multi-voltage power supply as the power modifier; electrically connecting the multi-voltage power supply in between the high-voltage battery and the auxiliary battery during step (B); and converting a high-voltage DC from the high-voltage battery to a low-voltage DC with the multi-voltage power supply during step (D).
Kamichi discloses an example of providing a multi-voltage power supply (115 in Fig.1 and 5, which provides multi-voltage above Vmin) as the power modifier; electrically connecting the multi-voltage power supply in between the high-voltage battery (10) and the auxiliary battery (70) during step (B); and converting a high-voltage DC from the high-voltage battery to a low-voltage DC with the multi-voltage power supply during step (D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Singh and Joao with the teaching of Kamichi to provide a multi-voltage power supply as the power modifier; electrically connecting the multi-voltage power supply in between the high-voltage battery and the auxiliary battery during step (B); and converting a high-voltage DC from the high-voltage battery to a low-voltage DC with the multi-voltage power supply during step (D). The suggestion/motivation would have been to supply a certain voltage level to the battery and/or load to ensure the operations as taught by Kamichi’s ¶ 104.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (2011/0187184) in view of Singh (9,741,224), Joao (2015/0375698) and Klesyk (2015/0085543).
Regarding claim 5, Ichikawa in view of Singh and Joao is used to reject claims 1 and 3 above.
	Ichikawa doesn’t disclose providing a current inverter; electrically connecting the current inverter in between the auxiliary battery and the external device during step (B); and inverting the low-voltage DC to alternating current (AC) with the current inverter during step (E).
Klesyk discloses providing a current inverter (¶ 2); electrically connecting the current inverter in between the auxiliary battery (12V battery, ¶ 2) and the external device (loads, ¶ 2) during step (B); and inverting the low-voltage DC to alternating current (AC) with the current inverter (¶ 2) during step (E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Singh and Joao with the teaching of Klesyk to provide a current inverter; electrically connecting the current inverter in between the auxiliary battery and the external device during step (B); and inverting the low-voltage DC to alternating current (AC) with the current inverter during step (E). The suggestion/motivation would have been to supply power to electrical appliances by using vehicle’s battery as taught by Klesyk.


Allowable Subject Matter
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection as stated above.

10	Claims 2 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849